FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                  September 18, 2008
                             FOR THE TENTH CIRCUIT
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court

    In re:
                                                        No. 08-4026
    AARON RAISER,                               (D.C. No. 2:06-MC-00382-TC)
                                                          (D. Utah)
                Appellant.


                             ORDER AND JUDGMENT *


Before HARTZ, BALDOCK, and GORSUCH, Circuit Judges.



         Appellant Aaron Raiser appeals the order entered by the Chief Judge of the

United States District Court, District of Utah, designating him as a restricted filer

in that district. 1 We affirm.

*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
       Mr. Raiser has an extensive record of litigation in the Utah federal court,
the Tenth Circuit, and the United States Supreme Court. See, e.g., In re Raiser,
128 S. Ct. 1474 (2008) (denying petition for writ of mandamus); Raiser v. Kono,
245 F. App’x 732, 738 (10th Cir. 2007) cert. denied 128 S. Ct. 1707 (2008)
(affirming dismissal of case against Brigham Young University, lawyers
representing the university, a state district-court judge, and the Governor of
Utah); Raiser v. Brigham Young Univ., No. 20060448-CA, 2007 WL 858710
(Utah Ct. App.), cert. denied 128 S. Ct. 733 (2007) (affirming Utah state-court
                                                                       (continued...)
      “Federal courts have the inherent power to regulate the activities of abusive

litigants by imposing carefully tailored restrictions in appropriate circumstances.”

Andrews v. Heaton, 483 F.3d 1070, 1077 (10th Cir. 2007). For a restriction on

further filing to be appropriate, the court must (1) provide the litigant with notice

and opportunity to be heard; (2) set forth “the litigant’s lengthy and abusive

history” and (3) provide “guidelines as to what the litigant may do to obtain . . .

permission to file an action.” Id.




1
 (...continued)
imposition of attorney’s fees and denial of motion to amend); Raiser v. Church of
Jesus Christ of Latter-Day Saints, 211 F. App’x 804, 811 (10th Cir.) cert. denied
128 S. Ct. 378 (2007) (affirming entry of summary judgment to Brigham Young
University and the Church of Jesus Christ of Latter-Day Saints on civil-rights and
breach-of-privacy claims); Raiser v. Church of Jesus Christ of Latter-Day Saints,
182 F. App’x 810, 812 (10th Cir. 2006) cert. denied, 127 S. Ct. 1381 (2007)
(affirming denial of motion to proceed under a pseudonym and dismissing appeal
of pre-trial discovery order); Raiser v. Utah County, 409 F.3d 1243, 1245
(10th Cir. 2005) (reversing grant of summary judgment); Raiser v. Brigham
Young Univ., 127 F. App’x 409, 410 (10th Cir. 2005) (affirming denial of motion
to proceed under a pseudonym); Raiser v. Daschle, 54 F. App’x 305, 307
(10th Cir. 2002), cert. denied, 539 U.S. 903 (2003) (affirming dismissal of action
seeking an order requiring U.S. Senate to change its rules relating to judicial
nominations); Raiser v. United States, 325 F.3d 1182, 1184 (10th Cir. 2002)
(affirming dismissal of action seeking administration of death penalty in manner
consistent with Mr. Raiser’s proposed standards).

                                          -2-
      The district court advised Mr. Raiser of its proposed action in an Order to

Show Cause, issued August 2, 2007. 2 Noting that Mr. Raiser had filed numerous

actions in the district court and submitted many duplicative motions, the order

required Mr. Raiser to show cause why the court should not enter an order placing

specific restriction on his filings.

      Mr. Raiser submitted a 175-page response to the show-cause order, with

attached exhibits. In addition, he filed nine motions (some of which incorporated

multiple motions) relating to the proposed action, including motions for a jury

trial, recusal of the Chief Judge, the opportunity to investigate the former Chief

Judge’s conduct, and disclosure of court-staff communications.

      The Chief Judge then entered a written order imposing filing restrictions.

The order carefully dealt with each of the motions and conducted a thorough

review of Mr. Raiser’s litigation history, addressing the multiplicity, frequency,

and frivolous content of his filings. Convinced that restrictions were appropriate,

the Chief Judge designated Mr. Raiser as a restricted filer and explained the

procedure for his future filings. Under the designation, Mr. Raiser’s future pro se

complaints in civil matters will be reviewed by a magistrate judge and, if the



2
       An earlier restriction order was entered by a former Chief Judge of the
District of Utah. On appeal this court reversed and remanded on procedural
grounds. In re Raiser, 243 F. App’x 376, 379 (10th Cir. 2007). On remand the
matter was assigned to the present Chief Judge, who issued the Order to Show
Cause.

                                         -3-
magistrate judge determines that a proposed complaint is nonmeritorious,

duplicative or frivolous, it will be forwarded to the Chief Judge for further review

and a determination of whether the complaint may be filed. In addition,

Mr. Raiser must certify his pro se pleadings as provided by Rule 11 of the Federal

Rules of Civil Procedure.

      On appeal Mr. Raiser attacks the restrictions by raising 39 issues for

review. He asserts that (1) the failure to send him evidence violated due process

of law; (2) the Chief Judge should be found to be lacking impartiality because of

an earlier recommendation that he should be found vexatious; (3) he should have

been given prior notice that his specific cases were deemed frivolous; (4) the

Chief Judge should be prohibited from finding that a five-year-old case assigned

to another courtroom was frivolous; (5) three of his earlier cases did not lack a

colorable argument in fact and law; (6) this court should accord his appeal a high

level of scrutiny because the restriction decision “highly impacts a person’s rights

and life,” Aplt. Br. at 5; (7) the Chief Judge did not provide sufficient factual

evidence to allow meaningful appellate review; (8) proceedings in the district

court were not administrative; (9) he should have been provided a jury or at least

an in-person hearing; (10) his due-process rights were violated by the denial of

his Fed. R. Civ. P. 11 motion asserting that defendants lied to the court in the

case triggering the restrictions; (11) his due-process rights were violated by the

district court’s refusal to allow him to respond to defendants’ lies; (12) he cannot

                                          -4-
be found vexatious because the triggering case was not frivolous; (13) he cannot

be found vexatious for the frequency of filing motions where defendants thwarted

discovery, committed perjury, altered a court order, and violated the Rules of

Professional Conduct; (14) defendants’ motion alleging his vexatiousness was not

supported by evidence; (15) the district court did not carry its burden of proof

concerning his vexatiousness; (16) the district court violated his due-process

rights and the Federal Rules of Civil Procedure in finding him vexatious; (17) the

district court’s Order to Show Cause violated his due-process rights by failing to

provide notice of the charges against him and the supporting facts; (18) the

district court violated his due-process rights by failing to give him a chance to be

heard; (19) the district court could not find that a five-year-old case was

vexatious if the presiding judge had not made an earlier finding of frivolousness;

(20) the Chief Judge failed to appreciate the evidence supporting his dispositive

claims of judicial misconduct; (21) the Chief Judge fabricated an account of the

district court’s handling of his filings; (22) the district court should have utilized

Fed. R. Civ. P. 11 before applying it against him; (23) the district court

wrongfully applied Fed. R. Civ. P. 11 to find him vexatious for material

shortcomings in his pleading practice; (24) the Chief Judge improperly allowed

hearsay evidence; (25) the electronic filing procedures deny equal protection and

access to the courts for pro se litigants; (26) the district court, not appellant,

should be faulted for misplacing filings; (27) he should not be blamed for

                                           -5-
submitting replacements for misplaced filings; (28) the district court should not

be allowed to treat replacements as duplicative filings; (29) he should have been

permitted to call witnesses on his behalf; (30) the Chief Judge should not have

imposed restrictions on discovery “to convict an innocent person of what amounts

to the loss of important rights and a tremendous harm to their character,” Aplt.

Br. at 8; (31) due process of law required disclosure of the evidence used against

him; (32) the doctrine of laches applies to some of the supporting accusations;

(33) the district court wrongly concluded that he filed multiple cases recasting the

same complaints and arguments; (34) he did not improperly miss a deposition;

(35) he did not file duplicative or repetitive motions; (36) the Order holding him

vexatious is conclusory; (37) a district-court order prohibiting further motions

was improper; (38) the current electronic-filing-system procedure as it relates to

pro se litigants affected the outcome of this case and his rights; and (39) the case

should have been transferred.

      We have considered Mr. Raiser’s numerous assertions of error and reject

them. Indeed, his conduct in this appeal has confirmed the Chief Judge’s finding

that Mr. Raiser has established a pattern of submitting frivolous and repetitive

filings. We hold that the Chief Judge’s order meets constitutional requirements

and the criteria delineated in Andrews, 483 F.3d at 1077. Therefore, we affirm

the district court’s decision to impose filing restrictions for substantially the same

reasons set forth in its meticulous and well-supported Order entered January 15,

                                          -6-
2008. To the extent not previously granted, Mr. Raiser’s combined Motion for

Justice Signatures, Motion for Concurring Signatures, Motion for Justices to

Certify they Read Briefs, and Motion for Augmenting Record is DENIED.



                                              Entered for the Court


                                              Harris L Hartz
                                              Circuit Judge




                                        -7-